                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


  UNITED STATES OF AMERICA,               CR18-40097-02

                      Plaintiff,          GOVERNMENT’S RESPONSE TO
                                          DEFENDANT’S MOTION FOR A
        vs.                               JUDGMENT OF ACQUITTAL
                                          UNDER RULE 29
  CORROD LEON PHILLIPS,

                      Defendant.



      Defendant Corrod Phillips moves this Court to vacate his verdicts of guilt

and render judgments of acquittal pursuant to Rule 29 of the Federal Rules of

Criminal Procedure. The government submits this response in opposition.

                                     FACTS

      On September 10, 2019, a grand jury returned a Second Superseding

Indictment charging Defendant Corrod Phillips with conspiracy to distribute

heroin (Count 1), conspiracy to distribute cocaine base (Count 2), and two counts

of distribution of a controlled substance resulting in serious bodily injury

(Counts 5 and 6). A jury trial was held in the above-captioned matter November

11, 2019, through November 20, 2019. The jury returned guilty verdicts as to

all charged counts.

      At trial, Defendant’s attorney made a motion for judgment of acquittal as

to all counts. It was denied by the Court. The motion was renewed at the close

of the Defendant’s case-in-chief and denied again.
                                   ARGUMENT

      I.     Rule 29.

      Motions for a judgment of acquittal are governed by Rule 29 of the Federal

Rues of Criminal Procedure.      Rule 29(c)(2) provides that after the jury has

returned a guilty verdict, the court may set aside the verdict and enter an

acquittal.   This Court on the Defendant’s motion must enter a judgment of

acquittal of any offense for which the evidence is insufficient to sustain a

conviction. United States v. Cook, 603 F.3d 434, 437 (8th Cir. 2010). When

deciding the motion, this Court must view the evidence and all reasonable

inferences from it in the light most favorable to the jury’s verdict. United States

v. Espinoza, 885 F.3d 516, 520 (8th Cir. 2018). If there is an interpretation of

the evidence that would allow a reasonable jury to find the defendant guilty

beyond a reasonable doubt, the verdict must be upheld. Id.

      II.    There was sufficient evidence presented to sustain the guilty verdicts

             on Counts 5 and 6

      Defendant alleges that no reasonable jury could have found him guilty,

especially on Counts 5 or 6 – the counts of distribution of heroin resulting in

serious bodily injury to Ty Olson and Devlin Tommeraasen. First, Defendant

attacks the credibility of witnesses who testified about receiving heroin from him.

Trial in this matter lasted nearly two weeks, over 200 exhibits offered by the

government were admitted into evidence, and 31 witnesses testified on behalf of

the government. Multiple witnesses testified that they bought heroin from both

                                        [2]
Defendant Phillips and his co-Defendant Maurice Cathey in similar locations

throughout Sioux Falls in 2018. The overwhelming amount of testimony and

exhibits presented at trial established that the two were working together to

distribute crack cocaine and heroin.

      Defendant also attempts to attack the “but-for” causation evidence, stating

that because Olson and Tommeraasen could have taken other drugs aside from

the heroin they received from Defendant, the convictions as to their overdoses

must be vacated as they were in United States v. Ford, 750 F.3d 952 (8th Cir.

2014).

      Defendant’s reliance on Ford is misplaced. Ford, which was tried before

the Burrage “but-for” standard was the law, was reversed because no one at trial

testified that the heroin Ford distributed was an independently sufficient cause

of the decedent’s death. The medical examiner who testified on behalf of the

government in Ford opined that the cause of death was a combination of multiple

drugs, including methamphetamine, morphine, alprazolam, and alcohol. Id. at

955. A forensic toxicologist testifying for the government testified that heroin

could have been the source of heroin and that the combination of drugs found in

the decedent’s blood contributed to his death. Id. The Eighth Circuit held that

the government proved only that the decedent died as the result of ingesting

multiple narcotics, where, under Burrage, the government needed to prove that

“use of the drug distributed by the defendant is . . . an independently sufficient

cause of the victim’s death or serious bodily injury . . . .” Id. at 954, 955, quoting

                                         [3]
Burrage at 218. The testimony presented at this trial was not similar to the

testimony in Ford.

      Minnehaha County Coroner Dr. Kenneth Snell testified unequivocally that

Olson and Tommeraasen each had a substantial risk of death due to ingestion

of opiates that led each of them to overdose. Shania Hofer testified that on April

23, 2018, she sold Olson heroin that she ordered from Defendant Cathey but

obtained from Defendant Phillips. Later that day, Olson’s roommate found him

in the bathroom, unconscious and not breathing, and called 911.            Olson’s

roommate found a bindle next to him that tested positive for heroin, fentanyl, 4-

ANPP, and tramadol. When police officers arrived, they administered two doses

of Naloxone (Narcan) to Olson. Shortly after receiving Narcan, Olson was able to

walk and talk in the presence of first responders. Olson reported that he had

taken heroin, and a urinary analysis taken at the hospital after the overdose

tested positive for both opiates and benzodiazepines. At trial, Olson denied using

benzodiazepine drugs at the time of his overdose. Dr. Snell testified that the

benzodiazepine in Olson’s urine may have been taken up to eight days before the

overdose, and there was no evidence that the use of the benzodiazepine had

contributed to the overdose. Defendant’s brief incorrectly states that “all experts

and EMT witnesses agreed that if there was a different antidote drug, similar to

Naloxone,   that     treated   overdoses     that   involved   Benzodiazepines   or

Methamphetamines, the same reversal would have occurred because that

antidote drug would have treated the Benzodiazepine or Methamphetamine

                                           [4]
effects.” Neither Dr. Snell nor either EMT that responded to any of the overdoses

opined that the “same reversal would have occurred” as occurred with the

Narcan in this case if a different drug that could reverse a methamphetamine or

benzodiazepine overdose were offered to either Olson or Tommeraasen.

      Tommerraasen testified that he injected heroin he obtained from Phillips

on May 16, 2018, in a grocery store bathroom. George Clark testified that he

saw Tommeraasen become unconscious immediately after shooting the heroin

and called 911.    First responders testified that Tommeraasen had shallow

breathing and was unconscious when they arrived. He would not respond to

painful stimuli. A dose of Narcan was administered to Tommeraasen, and he

awoke. Tommeraasen testified that he had used methamphetamine the night

prior to the overdose.

      At no point was there testimony offered by a government witness that

heroin was merely a proximate cause or contributory factor to Olson’s or

Tommeraasen’s overdoses.      Rather, as Dr. Snell testified, due to the almost

immediate effect and dramatic reversal of the Narcan on the symptoms such as

unconsciousness, lack of breathing or pulse, or shallow breathing, that caused

both men a substantial risk of death, there was no other cause for these

particular overdose symptoms aside from opiate drugs. Defendant’s own expert

testified that he does not understand pharmacology as well as Dr. Snell, and

even he could not testify that the benzodiazepine in Olson’s urine or hypothetical

methamphetamine in Tommeraasen’s blood were contributory factors to either

                                       [5]
overdose. Defendant’s argument asks this Court to, in essence, rule that this

not possible to bring a case of this nature where any other drug other than a

metabolite of an opiate would be present in a victim’s blood or urine, regardless

of when it was ingested and whether it had any effect whatsoever on the

overdose.

                                 CONCLUSION

      The government submits that the testimony of multiple witnesses,

hundreds of exhibits, and expert testimony of Dr. Snell would allow a reasonable

jury to find the defendant guilty beyond a reasonable doubt. For this reason,

the verdict must be upheld and the Defendant’s motion for a judgment of

acquittal should be denied.

      Dated and electronically filed this 7th day of January, 2020.



                                     RONALD A. PARSONS, JR.
                                     United States Attorney


                                           /s/ JENNIFER D. MAMMENGA
                                     __________________________________________
                                     JENNIFER D. MAMMENGA
                                     Assistant United States Attorney
                                     P.O. Box 2638
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)357-2361
                                     Facsimile: (605)330-4410
                                     E-Mail: jennifer.mammenga@usdoj.gov




                                       [6]
